DENY; and Opinion Filed May 8, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00536-CV

                            IN RE WILLIAM B. ADAMS, Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-08224

                             MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                  Opinion by Justice Schenck
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to allow to him to withdraw deemed admissions after he twice failed to respond to the

requests in a timely fashion. A party may withdraw deemed admissions upon a showing of (1)

good cause, and (2) the absence of undue prejudice to the opponent. Wheeler v. Green, 157
S.W.3d 439, 442 (Tex. 2005). Good cause is established by showing the failure involved was an

accident or mistake, not intentional or the result of conscious indifference. Stelly v. Papania,

927 S.W.2d 620, 622 (Tex. 1996). Based on the facts of this case, the trial court could have

reasonably concluded that relator’s repeated failure to respond in a timely fashion to the requests

for admission was intentional or the result of conscious indifference.
      We DENY the petition. TEX. R. APP. P. 52.8




                                                /David J. Schenck/
                                                DAVID J. SCHENCK
                                                JUSTICE

150536F.P05




                                          –2–